UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1614



RAYMOND BIRR,

                                              Plaintiff - Appellant,

          versus


CHARLESTON PACKAGING COMPANY, INCORPORATED;
BYRON WILLIAMS, M.D.; DOMINO SUGAR CORPO-
RATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Falcon B. Hawkins, Senior District
Judge. (CA-97-2805-2-11AJ)


Submitted:   January 27, 2000          Decided:     February 22, 2000


Before WIDENER, MURNAGHAN, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray P. McClain, RAY P. MCCLAIN, ATTORNEY, P.A., Charleston, South
Carolina; Harriet McB. Johnson, Charleston, South Carolina, for
Appellant. J. Hamilton Stewart, J. Walker Coleman, IV, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, P.C., Charleston, South Carolina;
G. Mark Phillips, Mary Agnes Hood Craig, HOOD LAW FIRM, L.L.C.,
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Birr appeals the district court’s order dismissing his

civil action alleging employment discrimination.   We have reviewed

the record and the district court’s opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Birr v. Charleston Packaging Co., Inc., No. CA-97-2805-2-11AJ

(D.S.C. Apr. 12, 1999).   Also, we do not find that the district

court erred in denying Birr’s untimely motion to supplement the

record. We dispense with oral argument and grant Appellees’ motion

to decide the appeal without oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2